               1 Linda M. Lawson (Bar No. 77130)
                 llawson@mmhllp.com
               2 Grant E. Ingram (Bar No. 242785)
                 gingram@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2611
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 RELIASTAR LIFE INSURANCE COMPANY
               7
                 Rebecca Grey (Bar No. 194940)
               8 grey@greylaw-sf.com
                 THE GREY LAW FIRM, PC
               9 177 Post Street, Suite 750
                 San Francisco, CA 94108
              10 Telephone: (415) 262-9926
                 Facsimile: (415) 262-9981
              11
                 Attorneys for Plaintiff
              12 TERRY MOORE

              13                                UNITED STATES DISTRICT COURT
              14                 NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
              15

              16 TERRY MOORE,                                        )   Case No. 3:18-cv-05481-SI
                                                                     )
              17                 Plaintiff,                          )   STIPULATION TO DISMISS ENTIRE
                                                                     )   ACTION WITH PREJUDICE;
              18          vs.                                        )   [PROPOSED] ORDER THEREON
                                                                     )
              19 VOYA FINANCIAL, INC., a New York                    )   Judge:    Susan Illston
                 corporation; and RELIASTAR LIFE                     )
              20 INSURANCE COMPANY, a Minnesota                      )   Ctrm:     1, 17th Fl.
                 corporation,                                        )
              21                                                     )
                                Defendants.                          )   Complaint Filed:        September 7, 2018
              22

              23          IT IS HEREBY STIPULATED, by and between Plaintiff TERRY MOORE and Defendant
              24 RELIASTAR LIFE INSURANCE COMPANY, (collectively, the “Parties”) by and through their

              25 respective attorneys of record, that this action shall be dismissed in its entirety with prejudice as to

              26 all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each Party shall bear

              27 its own attorneys’ fees and costs.

              28          The Parties further stipulate and request that all dates set in this matter be vacated and taken
LAW OFFICES
 MESERVE,                                                            1                        Case No. 3:18-cv-05481-SI
 MUMPER &
HUGHES LLP
                                                                              STIPULATION TO DISMISS ENTIRE ACTION
                                                                                  WITH PREJUDICE; [PROPOSED] ORDER
               1 off the Court’s calendar.

               2          The Parties seek the Court’s approval of the dismissal of the action with prejudice.

               3 IT IS SO STIPULATED.

               4 Dated: December 20, 2018                        Rebecca Grey
                                                                 THE GREY LAW FIRM, PC
               5

               6
                                                                 By: /s/ Rebecca Grey
               7                                                     Rebecca Grey
                                                                     Attorneys for Plaintiff
               8                                                     TERRY MOORE

               9

              10 Dated: December 20, 2018                        Linda M. Lawson
                                                                 Grant E. Ingram
              11                                                 MESERVE, MUMPER & HUGHES LLP
              12

              13                                                 By: /s/ Grant E. Ingram
                                                                     Grant E. Ingram
              14                                                     Attorneys for Defendant
                                                                     RELIASTAR LIFE INSURANCE
              15                                                     COMPANY
              16
                                                       FILER’S ATTESTATION
              17
                          The filing attorney's firm attests that they've obtained concurrence regarding the filing of this
              18
                   document and its content from the signatories of this document.
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,                                                             2                        Case No. 3:18-cv-05481-SI
 MUMPER &
HUGHES LLP
                                                                               STIPULATION TO DISMISS ENTIRE ACTION
                                                                                   WITH PREJUDICE; [PROPOSED] ORDER
               1                                                 ORDER

               2         Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 3:18-cv-05481-SI, is dismissed in its entirety as to all

               4 defendants, with prejudice.

               5         IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               6 vacated and taken off the Court’s calendar.

               7         IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               8 costs in this matter.

               9         IT IS SO ORDERED
              10
                            12/26/18
                   Dated: ___________________
              11                                               HON. SUSAN ILLSTON
                                                               UNITED STATES DISTRICT COURT JUDGE
              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,                                                         3                     Case No. 3:18-cv-05481-SI
 MUMPER &
HUGHES LLP
                                                                        STIPULATION TO DISMISS ENTIRE ACTION
                                                                            WITH PREJUDICE; [PROPOSED] ORDER
